Title: From George Washington to Samuel Huntington, 26 March 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Qrs Morris Town March 26 1780
          
          I beg leave to inform Congress, that from the importance of the subject and the difficulties we have experienced in our provision and Forage supplies, I have been induced in the course of a few days past, with the assistance of the Quarter Master General and the Commissary Generals of Provision & forage to make an Estimate of the quantity of each of these Articles, which would be necessary under our circumstances, for Thirty Thousand Men for Twelve Months. From a view of our past expenditures and supposing our means of transportation will be nearly the same they have been, it appears that Two Hundred Thousand Barrels of flour & Forty Millions of pounds of meat would be requisite to be provided—and a much greater quantity of Hay & Grain forage, as will be seen by the inclosed Estimate, than Congress have been pleased

to require of the States, by their Resolution of the 25th of last month. I should have deemed a communication essential in the case of any specific requisition, which should have seemed too short in the supplies required, lest the States, after providing for the quantities called for, might have permitted the remaining the surplus of provisions to be exported, and from thence placed the subsistence of the Army on too precarious a footing. In the present one however, the communication appears the more essential, as, besides the inconvenience suggested & admitting it should never happen, the Act makes no certain provision for obtaining any Supplies beyond those required by it, although they should prove deficient. With all deference I would take the liberty to observe, that it appears to me, we cannot be too secure & guarded with respect to our supplies of provision & forage, as a failure in either would involve the most distressing consequences—and therefore that our requisitions should be full and ample in the first instance; and also, even where this is the case, that there should reside a power either in the Commissary General or in one or more persons appointed by Congress or in the Superintending agents to be nominated by the States to provide for contingencies. Upon the present occasion this power seems to me indispensible, as the Supplies requested by the Resolution of the 25th of February appear to be so materially deficient, and it may be absolutely necessary in many cases, both for the sake of public economy and because the Articles of supply may not be procurable elsewhere or at least not in due time or without great difficulty, to obtain large quantities of provision & Forage in a State, after it has actually furnished the quota required of it in the General Assessment. If this should not be allowable the public service may & will certainly suffer—and yet under the present arrangement of the business in this State, which, as I am informed, has undertaken to furnish it’s quota agreeable to the requisition, there is no provision which authorises it’s own Superintendent or Contractors to go farther than this, while the Law prohibits the Staff in the Continental line from purchasing any article of provision or Forage on public account, under a severe penalty; which System may be adopted by Others. With respect to the article of Hay for instance—the quantity heretofore purchased in this State, and which was essential for the army, has been more than double what is apportioned on it by the Act of the 25th of February; and should circumstances make as great an Expenditure material in future, and the State should be capable of affording a supply—the public interest would certainly require that it should be procured, in preference to drawing it from another, supposing it could be done. The propriety, and indeed necessity of the measure holds equally with respect to Other Articles and to every State. I do not mean to convey an Idea, that it is not necessary in our

present circumstances to make specific requisitions of supplies in these instances, of the states; or that a System could be, or should be formed on any principle of apportionment—to oblige any One to furnish in this way—more than it’s proportion; but only that there should be a power somewhere, through which the public may avail themslves of the resources occasionally, of which each State may be capable. And indeed, as it may be unnecessa⟨ry⟩ and impossible in many instances to use th⟨e⟩ supplies apportioned on particular States, for the local operations of the Army—it seems [to] me, that there should be occasional sales of the articles laid up, particularly of Forage, whenever it shall appear from the circumstances of the War that they will not be wanted.
          To the observations I have taken the liberty to make, I would beg leave to add, from the frequent occasions we are under, of bringing supplies from the Eastward, it appears essential that there should be a quantity of Hay provided in the Massachusetts’ State, probably about Two thousand Five Hundred Tons & from Two Thousand five hundred to Three Thousand Tons in Connecticut, as without a supply the Cattle employed in the business of transportation, will be supported with more difficulty & more expensively. The quantity called for from Rhode Island, from the present face of Military affairs, it seems probable will greatly exceed the Demand we shall have for it.
          The Commissary General is of opinion, that it will be necessary for Nine Thousand Bushells of Salt to be deposited in Connecticut, more than is mentioned in the Resolution, as it is from thence that we must receive a great proportion of the Salt-provision he lays up; and likewise that he apprehends the quantity to be provided in the Southern States to [be] short by Five thousand Bushells. As the places from whence we draw supplies must depend on the abilities of the Individual States to afford them and on the local situation of the Army, it is difficult to frame any fixed and certain System in the case—and it will be found necessary according to these—I am persuaded in many instances, almost wholly to govern our conduct. For should we operate on the North River we must receive from the States of New York & Connecticut, infinitely greater quantities of Forage & flour than what are contained in the Act of requisition. I will only take the liberty to subjoin on this occasion, that the Quarter Master General—Commissary General and Forage Master General are now at philadelphia on business of their respective departments, and that they will be able, if it should be the pleasure of Congress—to satisfy them in many particulars with respect to the subjects of my Letters, and which cannot be so well detailed.
          The Estimate above is made on a number, which greatly exceeds that of our arm bearing Men; but it is considerably short of the Levies required by Congress including the force we at present have, and when we

take into view the Officers, Staff, Artificers, the Numerous dependents on & connected with the Army—the Contingent and occasional Drafts of Militia we may stand in need of, it will be found to be sufficiently low.
          There is another matter to which I would solicit the attention of Congress & could wish they would recommend it to the consideration of the States—It is their providing by some means, that Green pasturage may be had for the Horses of the Army on Marches and in Camp, before the season for dry Hay comes on, in some easy & summary way. The necessity of pasturage is evident & yet we have found great difficulty in obtaining it, and without the States take the matter up and make provision for it, I fear the service will suffer greatly, and that there will be besides constant complaints and Law-suits against the Officers in the Staff and other line of the Army. I have the Honor to be with the greatest respect & esteem Yr Excellency’s Most Obedt servt
          
            Go: Washington
          
        